

[gntx2015.jpg]
CONFIDENTIAL



                                
EMPLOYMENT RETIREMENT AND RELEASE AGREEMENT


This is an Employment Retirement and Release Agreement (“Agreement”), entered
into as of June 20, 2015 (“Effective Date”), between Gentex Corporation
(“Gentex”) having a place of business at 600 N. Centennial St. Zeeland,
Michigan, and Mark Newton, Gentex employee number 22887, (“Employee”)
(collectively referred to as “Parties”).


1.
Background and Purpose. Gentex is a Michigan Corporation. Employee has been
employed by Gentex. The Parties wish to terminate their employment relationship
as Employee is retiring and resolve any outstanding issues between them. This
Agreement accomplishes a written statement of current benefits, and additional
benefits granted to Employee to which Employee would not otherwise be entitled.
The additional benefits are granted in consideration for the covenants,
commitments, and releases in this Agreement and the resolution of all
outstanding issues between the Parties. The Parties hereby acknowledge the
receipt and sufficiency of the consideration.



2.
Separation Date. Employee’s separation from employment is effective October 2,
2015 (“Separation Date”).



3.
Additional Benefits. As consideration for the commitments and releases in this
Agreement, Gentex will provide Employee with the following benefits to which he
is not otherwise entitled.



a.
Salary Continuation. Gentex will continue Employee’s base salary from the date
of this Agreement until the Separation Date (“Payment Period”). Salary payments
during the Payment Period will be made on normal payroll dates and will be less
required deductions and tax withholdings. Employee is not eligible for and will
not accrue vacation days during the Payment Period. As of the Effective Date,
Employee no longer has the title or the responsibilities of Senior Vice
President or Corporate Secretary and is no longer an Officer for purposes of
Section 16 of the Securities Exchange Act of 1934. Employee hereby resigns as
Secretary of Gentex Holdings, Inc. as of the Effective Date. Employee is not
expected to perform any duties for Gentex during the Payment Period, except
Employee agrees to be available to be contacted for information regarding the
Company on an as-needed basis.

b.
Vacation. Vacation days earned by Employee prior to the Effective Date, but not
taken, will be paid through normal payroll procedures in a lump sum on or around
the Separation Date, less required tax withholdings and deductions.

c.
Health Benefits. Employee’s coverage under Gentex’s group health insurance plans
shall cease effective as of the Effective Date, at which time Employee shall be
eligible to continue such coverage as permitted under COBRA.

d.
Stock Options.

i.
Vested Options. Employee’s vested stock options, including options vesting at
the end of the third quarter 2015 (i.e., on or around September 30, 2015), must
be exercised on or before the close of business of the last day after 90 days
from the Separation Date, or the vested stock options are forfeited per Gentex’s
Employee Stock Option Plan. Employee’s non-vested stock options, including
restricted stock options, are forfeited as of the Separation Date per Gentex’s
Employee Stock Option Plan and Second Restricted Stock Option Plan.


600 N. Centennial St. Zeeland, MI 49464 Phone 616-772-1800 Fax 616-772-7348
www.gentex.com 1

--------------------------------------------------------------------------------



[gntx2015.jpg]
CONFIDENTIAL



ii.
Future stock option exercises during the Payment Period are subject to the four
year claw back provision, the same as the Employee’s previous four years of
stock option and restricted stock compensation.



e.
Payment Period. During the Payment Period, Employee will continue to receive any
quarterly bonuses for which he qualifies. As of the Separation Date, Employee is
officially terminated from employment and the payroll system.



f.
Additional Separation Payment. Gentex will pay Employee an additional separation
payment of $1,832,040.00 less required deductions and tax withholdings
(“Additional Payment”). The Additional Payment will be paid by Gentex to
Employee as follows:



i.
A payment of $460,022.00 less required deductions and tax withholdings will be
made on a normal payroll date on or around the Separation Date.

ii.
A payment of $1,372,018.00 less required deductions and tax withholdings will be
made on a normal payroll date on or directly after January 1, 2016.

iii.
The Additional Payment set forth in this Section 3(f) is contingent upon
Employee fully complying with all terms set forth in this Agreement.



4.
Other Benefits. All other benefits shall cease as of the Effective Date.



5.
Board of Directors. Employee agrees to resign as a Director of the Gentex Board
of Directors (“Board”) by submitting a letter to the Chairman of the Board
within one (1) business day of the Signature Date.



6.
Release and Waiver. In consideration of the additional benefit payments and
other benefits set forth in this Agreement, Employee releases, waives and
forever discharges Gentex, its affiliates and successors, past, present and
future, and their owners, officers, directors, agents and employees, both
present and former, (each “Gentex Party” or collectively “Gentex Parties”) from
all claims, demands, obligations, damages and liabilities of every kind and
nature and from all actions and causes of action which Employee may now have or
may have or maintain hereafter, whether in law or in equity, known or unknown,
arising in any way on or before the date Employee signs this Agreement,
including all claims arising out of Employee’s employment or separation from
employment with Gentex.



a.
Included Statutes. This Release and Waiver includes, but is not limited to, any
and all claims, including claims for attorney fees, arising under the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Michigan
Elliott-Larsen Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, and all other relevant local, state and Federal statutes and
regulations.

b.
Included Claims. Except those benefits expressly set forth in this Agreement,
this Release and Waiver also includes, but is not limited to, all claims for
past or future wages, severance pay, bonuses, commissions, vacation pay, sick
pay, medical benefits, life or disability insurance, equity options or grants,
and other benefits and all claims for violation of any express or implied
agreement, written or verbal, that occurred before the execution of this
Agreement, or for any violation of any common law duty or statute, including all
claims for attorney fees. Employee releases and waives all rights to recover,
directly or


600 N. Centennial St. Zeeland, MI 49464 Phone 616-772-1800 Fax 616-772-7348
www.gentex.com 2

--------------------------------------------------------------------------------



[gntx2015.jpg]
CONFIDENTIAL



indirectly, all or part of any penalty imposed on Gentex as a result of any
action brought by or on behalf of any federal, state, or local government or by
Employee or on behalf of Employee against Gentex.
c.
Excluded Claims. Employee is not waiving and releasing: Employee’s right to the
payments called for under this Agreement; Employee’s right to any vested
qualified retirement plan account attributable to Employee’s service up to the
Separation Date; or Employee’s right to continue at Employee’s expense COBRA
continuation coverage. This Agreement does not prohibit Employee from filing a
charge or participating in an investigation by the United States Equal
Employment Opportunity Commission, but by executing this Agreement, Employee
waives and releases any right Employee might otherwise have to any recovery of
damages, attorney fees or any other monetary or equitable relief or benefit that
might result from such charge or investigation.



7.
Full Review and Knowing and Voluntary Agreement. Employee agrees that he has
been given the opportunity to fully review this Agreement, has thoroughly
reviewed it, fully understands its terms and knowingly and voluntarily agrees to
all of its provisions including, but not limited to, the release and other
provisions listed above. Employee acknowledges that Gentex provided Employee
with up to twenty-one (21) days to deliberate whether to sign this Agreement and
that such period was a reasonable time for deliberation. Employee acknowledges
that Gentex advised Employee to consult with an attorney regarding this
Agreement, and that he has either consulted with an attorney regarding this
Agreement or has intentionally chosen not to exercise his right to consult with
an attorney regarding this Agreement. Employee further acknowledges that if this
Agreement is executed prior to the expiration of the twenty-one (21) day
deliberation period, such execution was knowing and voluntary and without
coercion or duress by Gentex.



8.
Revocation. Employee shall have the right to revoke this Agreement for a period
of seven (7) days following the date of execution. Notice of revocation shall be
in a signed writing and delivered to Gentex’s Human Resources Department before
expiration of the revocation period. This Agreement shall not become effective
or enforceable until this revocation period has expired.



9.
Nondisclosure Provision. Employee agrees that as a material condition of this
Agreement, he shall not disclose the existence of this Agreement, nor the terms
or conditions of this Agreement to any third party or entity. However, this
paragraph shall not prohibit Employee from disclosing the terms and conditions
of this Agreement to Employee’s spouse, Employee’s attorneys or accountants, or
as may be lawfully required or ordered by any state or federal administrative
agency, tribunal or court of law.



10.
Nondisparagement Provision. In consideration for and as a material condition of
the promises and payments under this Agreement, Employee agrees not to make or
publish in verbal, written or any other form, any disparaging remarks or
negative comments to any third party nor shall Employee knowingly encourage or
assist any third party to make such disparaging remarks or negative comments
regarding, concerning or alluding to in any manner, Gentex, its affiliates
and/or subsidiaries, past, present and future and/or their past, present and
future owners, officers, directors, agents and/or employees.



11.
Nonadmission of Liability. By execution of this Agreement, Gentex specifically
denies any wrongdoing as to Employee, and specifically disclaims any violation
of any law, contract, public policy, or the commission of any tort.




600 N. Centennial St. Zeeland, MI 49464 Phone 616-772-1800 Fax 616-772-7348
www.gentex.com 3

--------------------------------------------------------------------------------



[gntx2015.jpg]
CONFIDENTIAL



12.
Return of Gentex Property. Employee has returned or will immediately return to
Gentex all materials including, without limitation, reports, files, memoranda,
records, credit cards, keys, access cards, computers, electronic storage
devices, instruction manuals and other physical or personal property which
Employee received, prepared or helped to prepare, in connection with Employee’s
employment with Gentex, its predecessors, subsidiaries, or affiliates; and
Employee has not retained and will not retain any copies, duplications,
reproductions, or excerpts thereof. Employee agrees to pay for lost or
unsalvageable Gentex property. Employee understands that he is not to retrieve
any items from a Gentex building, and that Employee has the option to request
retrieval of personal items and personal data from Gentex owned hard drives.
Employee further understands that all future visits to Gentex are subject to the
Gentex Visitor Policy. Employee is permitted to retain his phone and phone
number subject to Employee removing all Gentex data from the phone.



13.
Confidentiality and Prior Agreement. Employee agrees that in the course of his
employment with Gentex, he acquired certain non-public information and/or trade
secrets, such as techniques, processes, methods, software, developmental or
experimental work, research data, marketing and sales information, personnel
data, customer lists, records, reports, financial data, and plans of Gentex.
Employee understands that this information has been disclosed in confidence and
only for use by Gentex, its subsidiaries or affiliates. Employee agrees to keep
such information confidential at all times during and after his employment with
Gentex; to not use this information for his own purposes; and to not disclose or
communicate this information to any third party. Employee further agrees to
abide by his obligations (including confidentiality and non-competition
obligations) in the Employment Agreement signed by the Parties on August 2,
2004, and hereby acknowledges a copy is attached hereto.



14.
No Re-employment. Employee waives any right or claim of re‑employment with
Gentex and its affiliates and agrees to make no claim or application for such
employment in the future. If Employee does seek such employment, neither Gentex,
nor any corporation or organization affiliated with or successor to Gentex is in
any way obligated to consider Employee for employment.



15.
Representations and Warrants. Employee hereby represents and warrants that to
the best of his knowledge that he has preformed his duties as Senior Vice
President, Corporate Secretary, and Director of the Gentex Board of Directors in
accordance with Gentex’s Code of Business Conduct and Ethics, Gentex’s Code of
Ethics for Certain Senior Officers, and applicable laws and regulations, and
that he has no knowledge of any regulatory violations, or other potentially
illegal activity or other wrongdoing by any Gentex Party. Employee further
certifies that no filing of Form 5 (Annual Statement of Changes in Beneficial
Ownership of Securities) is required by Employee as of the Effective Date.
Employee is responsible, and Company may assist if notified of a transaction,
for filing any required Forms 4 and 144.



16.
Insider Trading. Employee agrees to adhere to Gentex blackout periods and agrees
to abide by Gentex’s policies and practices on refraining from trading on
insider information with respect to transactions in Gentex securities.



17.
Binding Effect. This Agreement shall be binding on and inure to the benefit of
Employee and Employee’s spouse, heirs, administrators and assigns. This
Agreement and its releases apply not only to Gentex, but to all divisions,
affiliated entities, and purchasers of substantially all of the


600 N. Centennial St. Zeeland, MI 49464 Phone 616-772-1800 Fax 616-772-7348
www.gentex.com 4

--------------------------------------------------------------------------------



[gntx2015.jpg]
CONFIDENTIAL



stock or assets of Gentex, and to the predecessors, assigns, agents, officers,
directors, shareholders, employees and other representatives of each.


18.
Separability. The invalidity of any paragraph or subparagraph of this Agreement
shall not affect the validity of any other paragraph or subparagraph of this
Agreement.



19.
Applicable Law. This Agreement shall be construed under the laws of the State of
Michigan without regard to its conflicts of law provisions.



20.
Entire Agreement. Except for the above-identified Employment Agreement, which
shall remain in full force and effect, this Agreement contains the entire
understanding of the Parties and supersedes all previous verbal and written
agreements. There are no other agreements, representations or warranties not
referenced or set forth in this Agreement. This Agreement shall only be altered,
modified, or amended in writing signed by the Parties.



21.
General Provisions. This Agreement may be executed in counterparts, together
such counterparts comprise one and the same binding Agreement. Executed
signatures may be exchanged electronically between the Parties, and such
counterpart shall be effective and have the same effect as the original. The
headings in this Agreement are for convenience of the Parties only, and shall
not be considered when interpreting or applying the provisions of this
Agreement.



IN WITNESS WHEREOF, the Parties have signed this Agreement as of the latest date
set forth below.




EMPLOYEE


Signature: __/s/Mark Newton         Date: _20 June 2015
Print: Mark Newton                    “Signature Date”




GENTEX CORPORATION


Signature: /s/Steve Downing     Date: 20 June 2015


Print: Steve Downing


Its: _CFO, VP of Finance



600 N. Centennial St. Zeeland, MI 49464 Phone 616-772-1800 Fax 616-772-7348
www.gentex.com 5